Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albadawi et al (20180232902 hereafter Alb).
In regard to claim 1 Alb discloses an environment analysis device comprising:

a non-transitory memory circuit coupled to the processor circuit (Alb Fig. 2 and par 23 note computing device 20, also note Fig. 12 and pars 110-112 for examples of non-transitory memories), the non-transitory memory circuit comprising instructions that, when performed by the processor circuit, configure the processor circuit to:
analyze one of the image information or the audio information to identify whether a specified individual is present in an environment and provide a corresponding analysis result (Alb Fig. 3 and pars. 37 and 45-46 note identifying an individual by an image of their face);
use the other one of the image information and the audio information to confirm that the specified individual is present in the environment and provide a corresponding confirmation result (Alb note pars 37 and 45-46 note par. 37 audio associated with the captured face image, also note par. 46 fusing audio data with image data to improve the confidence of an identification result) ; and
provide identification result, using the analysis result and the confirmation result, indicating whether the specified individual is confirmed to be present in the environment (Alb par. 46 note indicating a person is present with higher confidence based upon the fusion of the image and audio data). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Alb further discloses that the instructions further configured the processor to perform a task associated with the specified individual when the specified individual is confirmed to be present in the environment (Alb par. 18 note transferring media from one device to another for an identified user also note par. 38 note 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Alb further discloses an image sensor configured to provide the image information about the environment (Alb Fig. 2 and par. 24 note visible light and infrared cameras, also note camera 12 in Fig. 1 capturing images of an environment); and an audio sensor configured to provide the audio information about the same environment (Alb Fig. 2 and par. 24 note microphones 24).

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Alb further discloses the processor circuit comprises a portion of an access-controlling security system (Alb pars 91-92 note performing a security check and, if failed, activating an alert).

	In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Alb further discloses that the processor circuit is configured to receive environment condition information about the environment form an environment sensor (Alb par. 24 and 78 note Wi-Fi or Bluetooth modules detecting the presence of portable computing devices in the environment), and wherein the instructions further configure the processor circuit to provide the identification result based on an analysis of the image information, the audio information, and the environment information together (Alb pars. 78-79 note using the presence of portable computing devices in determining an identification result of a human). 

	In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Alb further discloses that the instructions configure the processor circuit to apply machine learning to analyze the 

	In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Alb further discloses that the environment sensor may include one of a temperature sensor, door sensor, window sensor or lock sensor (Alb par. 24 note temperature sensors, also note par. 41 determining whether a door is open, hence a door sensor). 

	In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Alb further discloses configuring the processor circuit to apply deep learning to classify the received audio information about the environment as including one or more of a dog bark, glass or other material break, gun shot, human speech or environment alarm (Alb par. 35 note identifiers 104-108 use neural networks (deep learning see Spec pg. 15 lines 1-7) also note  pars 62-67 note classifying human speech from background noise in part by training the system to recognize individual voices (deep learning)). 

	In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Alb further discloses applying deep learning to classify the received image information as corresponding to or excluding the specified individual (Alb par. 35 note identifiers 104-108 use neural networks (deep learning see Spec pg. 15 lines 1-7)  also note par. 37 identifying individuals using image data).
	
	In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Alb further discloses providing the analysis result based on applied deep learning that uses the image information 

	In regard to claim 11 Alb discloses an artificial intelligence-enabled security system (Alb Fig. 2) comprising:
	an assistant device disposed in an environment, the assistant device operable in an environment monitoring mode and an assistant mode (Alb Fig. 2 note smart assistant computer 20), the assistant device comprising:
a processor circuit configured to receive information about an environment from multiple different environment sensors (Alb Fig. 2 and pars 24-27 note entity tracker 100 and elements 30-60 for processor circuit, also note receiving image sensor and audio sensor information from sensors 22) ; and
a non-transitory memory circuit coupled to the processor circuit (Alb Fig. 2 and par 23 note computing device 20, also note Fig. 12 and pars 110-112 for examples of non-transitory memories), the non-transitory memory circuit comprising instructions that, when performed by the processor circuit, configure the processor circuit to:
	receive the information about the environment from the multiple different environment sensors as concurrent inputs to an artificial intelligence-based analyzer (Alb Fig. 2 and par. 24 note receiving input from a plurality of sensors, also note par. 35 using machine learning to implement identifiers 104-108),
	use the artificial intelligence-based analyzer to analyze the information received from the multiple different environment sensors together (Alb Fig. 2 and pars 35, 37, 46 and 78-79 note identifiers using machine learning neural networks, also note that the analysis is based upon sensor fusion from multiple sensors)

a remote device, associated with a user of the security system and configured to receive information about the security status of the environment from the assistant device via a network (Alb pars 91-92 particularly note par. 92 sending a query to a remote device associated with a known user indicating the presence of an unidentified person);
wherein the assistant device is configured to change its operating mode between the environment monitoring mode and the assistant mode depending on the analysis result that indicates the security status of the environment (Alb par. 91 note assistant system may act in an environment monitoring mode not providing assistance functions to unidentified individuals and possibly activating alerts further note pars. 18, 38 and 43 assistant system acting in an assistance mode when the individual present is an identified user) . 

In regard to claim 12 refer to the statements made in the rejection of claim 11 above. Alb further discloses that the processor circuit is configured to receive the information about the environment from an image sensor and from an audio sensor and wherein the instructions further configure the processor circuit to use the information about the environment, including image information from the image sensor and audio information from the audio sensor, with the artificial intelligence-based analyzer to authenticate an individual in the environment (Alb par. 35 note identifiers 104-108 analyzed using artificial intelligence methods, also note pars 45-46 using audio and image data to authenticate individuals). 

In regard to claim 13 refer to the statements made in the rejection of claim 11 above. Alb further discloses that the processor circuit is configured to receive the information about the environment from an image sensor and from an audio sensor and
wherein the instructions further configure the processor circuit to:
	use the information about the environment, including image information from the image sensor and audio information from the audio sensor, with the artificial intelligence-based analyzer to provide an alert about a presence or absence of an object in the environment (Alb par. 35 note identifiers 104-108 analyzed using artificial intelligence methods, also note par. 30 determining the status of physical objects and par. 36 indicating the presence of furniture, or indicating the presence of a particular model number of oven) 

In regard to claim 14 refer to the statements made in the rejection of claim 11 above. the instructions to use the artificial intelligence-based analyzer include instructions to use a machine learning algorithm to receive information from the multiple different environment sensors and, in response, provide the analysis result (Alb par. 35 note identifiers 104-108 use machine learning technologies also note pars. 37, 46 and 78-79 performing analysis in response to receiving information from multiple different sensors).
.  
In regard to claim 15 refer to the statements made in the rejection of claim 11 above. Alb further discloses that the instructions to use the artificial intelligence-based analyzer include instructions to use a deep learning algorithm to receive the information from the multiple different environment sensors and, in response, provide the analysis result (Alb par. 35 note identifiers 104-108 use neural networks (deep learning see Spec pg. 15 lines 1-7)  also note pars. 37, 46 and 78-79 performing analysis in response to receiving information from multiple different sensors). 

In regard to claim 16 refer to the statements made in the rejection of claim 11 above. Alb further discloses that the processor circuit is configured to receive image information about the environment and to receive audio information about the environment; and
wherein the instructions to use the artificial intelligence-based analyzer include instructions to:
analyze one or the image information or the audio information to identify whether a known individual is present in the environment Alb Fig. 3 and pars. 37 and 45-46 note identifying an individual by an image of their face);
use the other one of the image information and the audio information to confirm that the known individual is present in the environment (Alb note pars 37 and 45-46 note par. 37 audio associated with the captured face image, also note par. 46 fusing audio data with image data to improve the confidence of an identification result); and
provide the analysis result based on the confirmed presence or absence of the known individual in the environment (Alb par. 46 note indicating a person is present with higher confidence based upon the fusion of the image and audio data). 

In regard to claim 17 refer to the statements made in the rejection of claim 16 above. Alb further discloses that the instructions to use the artificial intelligence-based analyzer include instructions to perform a personalized task associated with the known individual when the known individual is confirmed to be present in the environment (Alb par. 18 note transferring media from one device to another for an identified user also note par. 38 note customizing a user interface based on the identity of the individual further note par. 43 note presenting messages and notifications to an identified user).

Claims 18-20 describe a method corresponding to the system described in claims 11-17 above. Refer to the statements made in regard to claims 11-17 above for the rejection of claims 18-20 which will not be repeated here for brevity. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10032326 B1	HERRING D F et al.
US 10569420 B1	Cohen; Gabriel A. et al.
US 20170311053 A1	Ganjam; Kris et al.
US 20180047230 A1	Nye; James E.
US 20190028759 A1	Yuan; Jessica et al..
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMIAH C HALLENBECK-HUBER/              Primary Examiner, Art Unit 2423